Citation Nr: 0918035	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disorder.

3.  Entitlement to a rating in excess of 20 percent for left 
shoulder reconstruction with residuals.

4.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Board remanded the case for additional development in April 
2006.

A February 2009 rating decision established service 
connection for right and left knee disorders and for 
degenerative arthritis of the lumbar spine.  The Veteran was 
notified of these determinations and has submitted no 
disagreement as to the effective dates or assigned 
compensation levels.  Therefore, the Board finds the appeals 
as to these matters have been fully resolved.

The Board also notes that the issue of entitlement to a 
rating in excess of 10 percent for migraine headaches was 
addressed in a July 2006 statement of the case.  
Correspondence was received by VA in August 2006 which, if 
liberally construed, indicates the Veteran's desire to 
continue her appeal as to this matter.  The appeal is 
accepted as perfected.  See 38 C.F.R. § 20.202 (2008).  
The issues of entitlement to a rating in excess of 30 percent 
for a right shoulder disorder, a rating in excess of 20 
percent for left shoulder reconstruction with residuals, and 
a rating in excess of 10 percent for migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A present arthritis disability of the hands is not shown.


CONCLUSION OF LAW

Arthritis of the hands was not incurred in or aggravated by 
active service nor was arthritis manifest to a compensable 
degree within an applicable presumptive period.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in August 2002 and July 2006.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing her claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the July 2006 
correspondence.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  Although the Veteran's 
service representative asserted an additional VA examination 
was required, in essence, for an opinion as to secondary 
service connection for arthritis, the Board finds the October 
2002 and May 2004 VA examination findings are adequate in 
this case.  The Veteran has provided no evidence indicating 
these findings were erroneous or are no longer valid nor has 
she provided any competent evidence indicating that she, in 
fact, has arthritis of the hands.  The available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.


	(CONTINUED ON NEXT PAGE)




Service Connection Claim

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service and the disease becomes manifest within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service treatment records show the Veteran 
sustained a crush injury to the right index finger in January 
2000.  An X-ray finger series was within normal limits.  An 
October 2001 serum laboratory finding for the rheumatoid 
factor (RF Qualitative) was negative.  Reports are negative 
for findings or treatment of systemic arthritis.  In a May 
2002 report of medical history the Veteran noted she had 
arthritis, rheumatism, or bursitis.  It was noted that there 
was arthritis to the hands and fingers and that the Veteran 
had blood work done in 2001.  The examiner provided no 
additional comments as to this matter.  A May 2002 report of 
medical examination revealed a normal clinical evaluation of 
the upper extremities.

On VA fee-basis examination in October 2002, the Veteran 
stated that she had broken her finger during service and that 
it hurt when she opened and closed her hand.  She stated her 
symptoms were worse in cold weather and that she took over-
the-counter pain relief medication for hand pain.  The 
examiner noted she was able to tie her shoelaces, fasten 
buttons, pick up a piece of paper and tear it easily, and 
approximate the tips of her fingers to the median transverse 
fold of the palm in each hand.  Her hand strength was normal.  
Range of motion studies of the thumbs, index, middle, and 
ring fingers were normal with no evidence of ankylosis.  
There was decreased motion and ankylosis to the left and 
right little fingers.  The examiner noted that X-rays of the 
left and right hands were negative and that blood chemistry 
was within normal limits.  The diagnoses included right index 
finger fracture with residuals.  It was noted, however, that 
a diagnosis of arthritis of the hands could not be 
established because the X-rays did not show arthritis.  

An August 2003 rating decision, among other things, 
established service connection for the residuals of a right 
finger fracture.  An April 2004 rating decision established 
service connection for ankylosis of the little fingers.  

On VA fee-basis medical examination in May 2004, the Veteran 
complained of arthritis in the hands with constant symptoms 
including that she could not open or close her hands.  It was 
noted that there was no other treatment or medication regime 
and that her functional impairment consisted of an inability 
to make a fist.  The examiner noted the claims file was 
reviewed.  Physical examination revealed the Veteran was able 
to tie shoelaces, fasten buttons, and pick up a piece of 
paper with the tips of her fingers.  All of the tips of the 
fingers could approximate the proximal transverse crease of 
the palms.  Right hand strength was slightly decreased.  
Range of motion studies of the thumbs revealed radial 
abduction to 70 degrees, palmar abduction, metacarpal 
phalangeal flexion to 60 degrees, and interphalangeal flexion 
to 60 degrees, with normal apposition of the thumb and no 
evidence of ankylosis.  Studies of the index, long, ring, and 
little fingers revealed distal interphalangeal flexion to 90 
degrees, proximal interphalangeal flexion to 100 degrees, and 
metacarpal phalangeal flexion to 90 degrees with no evidence 
of ankylosis.  X-rays of the hands were normal.  The examiner 
found there was no pathology to warrant a diagnosis of 
arthritis in the hands.

In her notice of disagreement the Veteran asserted, in 
essence, that service connection for arthritis of the hands 
had been improperly denied based upon a purely subjective 
reading of the X-rays.  In her July 2004 substantive appeal 
she reported that she was unable to open and close her hands 
all the way and that she experienced severe pain.  She stated 
VA examinations only lasted ten minutes and that the examiner 
never touched her.  She stated she was unable to make a fist 
and that the prior examinations did not consider functional 
limitations that would not show on X-ray examination. 

At her personal hearing the Veteran testified that she 
experienced pain mostly to the joints when she tried to open 
and close her hands.  She attributed the problem to her Tae 
Kwon Do training during active service and stated that she 
had participated in tournaments representing the military.  
She stated she had taken so much medication for her shoulders 
in service that she probably did not feel her hands.  She 
reported that her VA primary care provider stated she had 
arthritis and that they planned to do blood work.  She denied 
having sustained any other trauma to the hands and stated 
that her fingers would swell such that she was unable to wear 
a wedding band.  

In statements received in April 2005 the Veteran's parents 
and her former spouse reported that she had complained of 
hand pain.  Her former spouse stated she was always in pain, 
including to her hands.  

The Veteran was requested to provide additional information 
in support of her claims by correspondence dated in February 
2007.  In a July 2007 statement she submitted VA and private 
treatment records in support of her claims, but provided no 
specific information as to her claim for arthritis of the 
hands.  VA treatment records, including records submitted by 
the Veteran, are negative for diagnosis or treatment for 
arthritis of the hands.  

Based upon the evidence of record, the Board finds that a 
present arthritis disability of the hands is not shown.  The 
competent evidence of record demonstrates no arthritis to any 
individual joint the hands was shown by X-ray examination and 
there is no competent evidence of a systemic arthritis 
disability manifest in the hands.  Although the Veteran 
reported she had a diagnosis of arthritis to the hands at her 
May 2002 separation examination, the available service 
treatment records are negative for diagnosis or treatment for 
systemic arthritis.  The Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

While the Veteran may sincerely believe that she has 
arthritis to the hands as a result of active service, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Court has held that a Veteran's statements as 
to subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
There is no competent evidence in this case of a present 
arthritis disability.  Therefore, the claim for entitlement 
to service connection for arthritis to the hands must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.
ORDER

Entitlement to service connection for arthritis of the hands 
is denied.


REMAND

A review of the record shows the Veteran was adequately 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate her underlying service 
connection claims in August 2002.  She was notified that the 
VCAA notice requirements applied to all elements of a claim 
in July 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the Veteran contends that her service-connected 
right and left shoulder and migraine headache disabilities 
have increased in severity since her VA examination in May 
2004.  Private treatment records show she underwent a Bankart 
repair, capsular shift of the left shoulder in September 
2006.  VA treatment records dated in November 2008 noted the 
Veteran had requested surgical treatment for a right shoulder 
problem and that she reported her migraine headaches were not 
helped by her present medication regimen.  A September 2008 
VA examination noted she complained of prostrating headaches 
three to four days each week with nausea, vomiting, and 
photophobia.  Therefore, the Board finds additional 
development as to these issues is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated her pertinent to the issues 
remaining on appeal.  After she has 
signed the appropriate releases, all 
identified records should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and her representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature and extent of her 
service-connected right and left shoulder 
disabilities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Joints 
(Shoulder Wrist, Hip, Knee and Ankle), 
revised April 20, 2009.  

The examiner should identify all present 
manifestations.  Complete range of motion 
and X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  The examiner 
should also provide a full description of 
the effects of the service-connected 
disabilities upon the Veteran's 
employment and daily life.  Particular 
emphasis should be placed upon any 
manifest limitation of activity alleged 
by the Veteran.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and extent of 
her service-connected migraine headaches.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Neurological 
Disorders, Miscellaneous (Migraine, Tic, 
Paramyoclonus Multiplex, Sydenham's and 
Huntington's Chorea, and Athetosis).  

The examiner should identify all present 
manifestations to include an opinion as 
to the number of characteristic 
prostrating attacks since active service 
or any very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


